NO








NO. 12-09-00428-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SIMMONS THEODORE YLIYAH
NA’BI,
APPELLANT                                                     '     APPEAL
FROM THE 87TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
SANDRA TITLOW,                                           '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            On
December 10, 2009, Simmons Theodore Yliyah Na’bi  filed a notice of appeal
seeking to appeal “the trial court’s final judgment entered on an unknown
date.”  On the same date, this court notified Na’bi that the information
received in this appeal does not contain a final judgment or other appealable
order.  Na’bi was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before January 11,
2010 to show the jurisdiction of this court.  The deadline for amendment has
passed, and Na’bi has neither responded to the December 10, 2009 notice or
otherwise shown the jurisdiction of this court.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See Tex. R. App. P. 37.1, 42.3.
Opinion delivered January 13, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(PUBLISH)